 Case 3:20-cv-00393-HEH Document 1-1 Filed 06/01/20 Page 1 of 2 PageID# 45



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             RICHMOND DIVISION


TOKS BANC CORP,
TOKS,
5 WORLD MARKETS CORPORATION,
WORLD MARKETS TRANSFER AGENCY
CORPORATION,
GLOBAL PROSPERITY CORPORATION,                 CNIL ACTION NO. _ _ __
UNITED STATES OF AMERICA,
THE PEOPLE'S REPUBLIC OF CHINA,
ORGANIZATION OF THE PETROLEUM
EXPORTING COUNTRIES (OPEC),
TREASURY DEPARMENT OF
UNITED STATES,
FEDERAL RESERVE BOARD OF
UNITED STATES,
FEDERAL RESERVE BANK OF
RICHMOND,
INTERNATIONAL OLYMPIC COMMITTEE,
ASSOCIATION OF TENNIS PROFESSIONALS,
WOMEN'S TENNIS PROFESSIONALS,
INTERNATIONAL TENNIS FEDERATION,
NATIONAL FOOTBALL LEAGUE,
NATIONAL BASKETBALL ASSOCIATION,
MAJOR LEAGUE BASEBALL,
MAJOR LEAGUE SOCCER,
CHARLES, PRINCE OF WALES,
IDRIS ELBA, ACTOR, SINGER, PRODUCER,
SABRINA DHOWRE ELBA, FASHION MODEL,
DAKPRESCOT,QUARTERBACK
DALLAS COWBOYS,
BRIAN ALLEN, OFFENSNE LINEMAN
LOS ANGELES RAMS,
MADONNA LOUISE CICCONE,
SINGER, SONGWRITER;
DEMOCRATIC PARTY,
REPUBLICAN PARTY,
ADESDUOLA OGUNJOBI,
MEMBERS OF THE CLASS AND SUBCLASSES
AND THOSE SIMILARLY SITUATED,

     PLAINTIFFS,
            Case 3:20-cv-00393-HEH Document 1-1 Filed 06/01/20 Page 2 of 2 PageID# 46

---   ~-
           v.
           UNITED NATIONS,
           WORLD HEALTH ORGANIZATION,
           CENTERS FOR DISEASE CONTROL
           AND PREVENTION,


                     DEFENDANTS.



                                        LOCAL RULE 83.l(M) CERTIFICATION



            I declare under penalty of perjury that:

            No attorney has prepared, or assisted in the preparation of CLASS ACTION
            COMPLAINT TO DECLARE CORONAVIRUS/COVID-19 AKA ''VIRUS SCAM" A
            "SCAM,' "SHAM," "FRAUD," AND TOTAL GLOBAL NUISANCE AND PARANOIA
            DUE TO NO STRONG EVIDENCE TO SUSTAIN SUCH VIRUS EXISTS LET ALONE
            TO CAUSE SICKNESS AND DEATH IN LIVING PERSONS BECAUSE MERE LIVING
            PERSONS BEING DECLARED SICK AND DEAD FROM ANY VURUS DOES NOT
            CONSTITUTE EVIDENCE OF PANDEMIC DUE TO SINCE THE BEGINNING OF
            HUMAN EXISTENCE AS WE KNOW SICKNESS AND DEATH IS NORMAL NOT
            ABNORMAL


                Adesijuola Ogunjobi

            Name of Pro Se Party




                             6/1/2020
            Executed on:
                           ----




                                                                                        I




                                                                                ~1
